Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 12/9/2021 regarding application 17/008,954 filed on 9/20/2020.  
2. 	Claims 1-10 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentale over Terayama et al. (US Patent Application Publication 2013/0282887, hereinafter Terayama), and in view of Suganthi et al. (US Patent Application Publication 2012/0159235, hereinafter Suganthi).
Zhao et al. (US Patent Application Publication 2020/0174840, hereinafter Zhao)
	As to claim 1, Terayama teaches A storage system [as shown in figure 1a] comprising: 
a plurality of servers [as shown in figure 1a, physical servers 10 and 20; When migrating a virtual server between a plurality of physical servers, a pre-migration connection relationship between the virtual server and a storage area used by the virtual server is maintained after the migration of the virtual server by using a cooperative mechanism between a plurality of storage apparatuses even if the storage area used by the virtual server is migrated between the plurality of storage apparatuses. A computer system and virtual server migration control method for the computer system is described (abstract)]; and 
a shared storage storing data and shared by the plurality of servers [as shown in figure 1a, where storage apparatus 100 and 200 are shared by both physical servers 10 and 20], wherein each of the plurality of servers includes one or a plurality of logical nodes [The functions provided by the virtual server management software make it possible to migrate a virtual server to a different physical server and migrate a virtual storage area (virtual disk) of the virtual server to a different storage apparatus. This migration method is designed to avoid critical adverse effects on business activities performed by the virtual server by transferring data, which is used by the virtual server, from a transfer source to a transfer destination via a network between physical servers or a network between storage apparatuses (PTL 1).  Incidentally, it is known to treat a plurality of disk arrays of different models as if they were one disk array, by connecting another disk array (external storage) via a Fibre Channel interface and mapping its logical volumes (PTL 2) (¶ 0007-0008); Generally, targets to which the functions of the storage apparatuses are applied by storage management software for managing the storage apparatuses are logical units called volumes; and there is a possibility that a plurality of virtual disks, which are formed into files, may be stored in one volume. The volume(s) is a basic unit used when allocating storage resources to a physical server (¶ 0014)], the plurality of logical nodes of the plurality of servers form a distributed file system in which a storage pool is provided [Generally, targets to which the functions of the storage apparatuses are applied by storage management software for managing the storage apparatuses are logical units called volumes; and there is a possibility that a plurality of virtual disks, which are formed into files, may be stored in one volume. The volume(s) is a basic unit used when allocating storage resources to a physical server (¶ 0014); Furthermore, virtualization programs often have a virtual server migration function that migrates a virtual server to a different physical server. This migration is sometimes performed by the system administrator or is sometimes automatically performed by, for example, a load distribution function (¶ 0020)], and any one of the logical nodes processes user data input to and output from the storage pool, and inputs and outputs the user data to and from the shared storage [The first physical server 10 mutually connects with a storage apparatus or network equipment (for example, a Fibre Channel switch 55) via the Fibre Channel interface 15, or more precisely by using one or more network ports of the Fibre Channel interface 15, and sends/receives data, which is used by programs internally operating, to/from the storage apparatus or the like … The second physical server 20 has the same hardware configuration as that of the first physical server as it has basic components (the virtualization program 14 and the OS 13) for executing processing for migrating a virtual server and a virtual disk in cooperation with the first physical server 10. However, for other purposes, the second physical server may have a configuration different from that of the first physical server 10. The first storage apparatus 100 provides a storage area configured for each logical unit called a volume to equipment on the SAN (for example, the first physical server 10). The first storage apparatus 100 has a storage controller 150 for intensively controlling each component such as a storage device like an HDD 101 (¶ 0057-0061); Access by the physical server to a volume is controlled by an access range defined by the storage domain definition table 165 (see FIG. 4) which is edited by the volume control program 162. The storage apparatus provides storage resources to a plurality of physical servers and it is necessary to control access by associating the physical servers with the volumes in order to guarantee consistency of data retained in the volumes as a result of reading and writing asynchronously issued by various physical servers. This is realized by a basic technique, which is generally called LUN masking, for storage management by using the Fibre Channel … (¶ 0071-0073)], each logical node is configured to migrate between the servers [as shown in figure 16, where a target VM (700a) is migrated from a source server (20) to a destination server (10) and becomes a migrated VM (700f); A system for migration is shown in FIG. 16. The migration controller 515 of the management computer migrates a virtual server 700a, which operates on the second physical server 20 (source physical server; virtual server migration source) to the first physical server 10 (destination physical server; virtual server migration destination) … (¶ 0160-0168); The functions provided by the virtual server management software make it possible to migrate a virtual server to a different physical server and migrate a virtual storage area (virtual disk) of the virtual server to a different storage apparatus. This migration method is designed to avoid critical adverse effects on business activities performed by the virtual server by transferring data, which is used by the virtual server, from a transfer source to a transfer destination via a network between physical servers or a network between storage apparatuses (PTL 1).  Incidentally, it is known to treat a plurality of disk arrays of different models as if they were one disk array, by connecting another disk array (external storage) via a Fibre Channel interface and mapping its logical volumes (PTL 2) (¶ 0007-0008); Generally, targets to which the functions of the storage apparatuses are applied by storage management software for managing the storage apparatuses are logical units called volumes; and there is a possibility that a plurality of virtual disks, which are formed into files, may be stored in one volume. The volume(s) is a basic unit used when allocating storage resources to a physical server (¶ 0014)], and each of the plurality of servers is configured to detect a failure of another one of the plurality of servers, and, when detecting a failure of another one of the plurality of servers, select one of the plurality of servers to be a failover destination, and instruct the selected server to migrate at least one logical node from the other server to the selected server [… or a technique to cancel hot spots by detecting the hot spots such as the occurrence of a failure or load unbalance and dynamically changing a logical configuration of the virtual server (¶ 0002); A storage area in a layer at or below a logical volume manager of the storage stack 14a is managed as one volume (or physical disk drive). A multi-path driver controls a plurality of paths for the same volume and realizes load distribution or fail-over of disk access … (¶ 0143); Suganthi more expressively teaches this limitation – as shown in figure 6a, where both appliances 100 and 200 have a failover detector (630) and a failover manager (610) to facilitate failover operation (640) between the two servers 100 and 200; Referring now to FIG. 6A, an embodiment of a system for maintaining operation of a multi-core appliance 200 upon failover is illustrated. In brief overview, FIG. 6A depicts a client 102 comprising a client info 120 operated by a user in communication with a primary network appliance 200. The primary appliance 200 comprises a plurality of cores 505A-N and a flow distributor 550. Core 505A of the primary appliance 200 further includes a policy engine 236, a failover manager 610, a propagator 620 and a failover detector 630 … Failover manager 610 may communicate with other appliances 200 randomly or on a predetermined frequency, such as every 1 micro second, 1 milli second or every 1 second. In some embodiments, failover manager 610 communicates with other appliances 200 upon occurrence of events, such as detection of failure of a core 505, failure of a component of an appliance 200, power outage or power interruption, software or hardware error, traffic overload, detection of a surge of network traffic or any other event which may trigger a failure of an appliance 200 or a failover … (¶ 0235-0239); Failover communication 640 may be any communication between the primary appliance 200 and the secondary appliance 200'. Failover communication 640 may be between a master core 505' of a secondary appliance 200' and a master core 505 of a primary appliance 200. Similarly, failover communication 640 may take place between any core of the secondary appliance 200' and any core of the primary appliance 200. In some embodiments, failover communication 640 includes communication relating operation or configuration of the primary appliance 200 used for maintaining operations performed on the network traffic traversing the primary appliance 200 … (¶ 0249-0252); The media for transferring data between the primary and primary and secondary nodes or devices may be SSF. SSF may be used for any connection mirroring functionality. Every core on the primary may establish a connection to a secondary node … (¶ 0321)].
Regarding claim 1, Terayama teaches detecting failure and performing failover upon failure [… or a technique to cancel hot spots by detecting the hot spots such as the occurrence of a failure or load unbalance and dynamically changing a logical configuration of the virtual server (¶ 0002); A storage area in a layer at or below a logical volume manager of the storage stack 14a is managed as one volume (or physical disk drive). A multi-path driver controls a plurality of paths for the same volume and realizes load distribution or fail-over of disk access … (¶ 0143)], but does expressively teach the failover operations recited in claim 1.
However, Suganthi specifically teaches the failover operations recited in claim 1, that is, each of the plurality of servers is configured to detect a failure of another one of the plurality of servers, and, when detecting a failure of another one of the plurality of servers, select one of the plurality of servers to be a failover destination, and instruct the selected server to migrate at least one logical node from the other server to the selected server [as shown in figure 6a, where both appliances 100 and 200 have a failover detector (630) and a failover manager (610) to facilitate failover operation (640) between the two servers 100 and 200; Referring now to FIG. 6A, an embodiment of a system for maintaining operation of a multi-core appliance 200 upon failover is illustrated. In brief overview, FIG. 6A depicts a client 102 comprising a client info 120 operated by a user in communication with a primary network appliance 200. The primary appliance 200 comprises a plurality of cores 505A-N and a flow distributor 550. Core 505A of the primary appliance 200 further includes a policy engine 236, a failover manager 610, a propagator 620 and a failover detector 630 … Failover manager 610 may communicate with other appliances 200 randomly or on a predetermined frequency, such as every 1 micro second, 1 milli second or every 1 second. In some embodiments, failover manager 610 communicates with other appliances 200 upon occurrence of events, such as detection of failure of a core 505, failure of a component of an appliance 200, power outage or power interruption, software or hardware error, traffic overload, detection of a surge of network traffic or any other event which may trigger a failure of an appliance 200 or a failover … (¶ 0235-0239); Failover communication 640 may be any communication between the primary appliance 200 and the secondary appliance 200'. Failover communication 640 may be between a master core 505' of a secondary appliance 200' and a master core 505 of a primary appliance 200. Similarly, failover communication 640 may take place between any core of the secondary appliance 200' and any core of the primary appliance 200. In some embodiments, failover communication 640 includes communication relating operation or configuration of the primary appliance 200 used for maintaining operations performed on the network traffic traversing the primary appliance 200 … (¶ 0249-0252); The media for transferring data between the primary and primary and secondary nodes or devices may be SSF. SSF may be used for any connection mirroring functionality. Every core on the primary may establish a connection to a secondary node … (¶ 0321)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention for each of the plurality of servers is configured to detect a failure of another one of the plurality of servers, and, when detecting a failure of another one of the plurality of servers, select one of the plurality of servers to be a failover destination, and instruct the selected server to migrate at least one logical node from the other server to the selected server, as demonstrated by Suganthi, and to incorporate it into the existing scheme disclosed by Terayama, in order to provide continuous storage availability to the users.
As to claim 2, Terayama in view of Suganthi teaches The storage system according to claim 1, wherein the shared storage holds a logical unit for each of the plurality of logical nodes, and each logical unit comprises the user data related to a logical node and control information used for accessing the user data, and in the migration of the at least one logical node from the other server to the selected server, the selected server switches an access path, for accessing the logical unit that is held in the shared storage for the at least one logical node, from the other server to the selected server [Suganthi -- as shown in figure 6a, where both appliances 100 and 200 have a failover detector (630) and a failover manager (610) to facilitate failover operation (640) between the two servers 100 and 200; Referring now to FIG. 6A, an embodiment of a system for maintaining operation of a multi-core appliance 200 upon failover is illustrated. In brief overview, FIG. 6A depicts a client 102 comprising a client info 120 operated by a user in communication with a primary network appliance 200. The primary appliance 200 comprises a plurality of cores 505A-N and a flow distributor 550. Core 505A of the primary appliance 200 further includes a policy engine 236, a failover manager 610, a propagator 620 and a failover detector 630 … Failover manager 610 may communicate with other appliances 200 randomly or on a predetermined frequency, such as every 1 micro second, 1 milli second or every 1 second. In some embodiments, failover manager 610 communicates with other appliances 200 upon occurrence of events, such as detection of failure of a core 505, failure of a component of an appliance 200, power outage or power interruption, software or hardware error, traffic overload, detection of a surge of network traffic or any other event which may trigger a failure of an appliance 200 or a failover … (¶ 0235-0239); Failover communication 640 may be any communication between the primary appliance 200 and the secondary appliance 200'. Failover communication 640 may be between a master core 505' of a secondary appliance 200' and a master core 505 of a primary appliance 200. Similarly, failover communication 640 may take place between any core of the secondary appliance 200' and any core of the primary appliance 200. In some embodiments, failover communication 640 includes communication relating operation or configuration of the primary appliance 200 used for maintaining operations performed on the network traffic traversing the primary appliance 200 … (¶ 0249-0252); The media for transferring data between the primary and primary and secondary nodes or devices may be SSF. SSF may be used for any connection mirroring functionality. Every core on the primary may establish a connection to a secondary node … (¶ 0321); Terayama  -- Furthermore, this migration function provided by the virtualization program is used often together with a load distribution function for a plurality of physical servers and a high reliability function (fail-over function) and it is unacceptable to wait for virtual disk migration time, so that the configuration to share a volume storing a virtual disk(s) is employed … (¶ 0207-0216)], ; shown in figure 16, where a target VM (700a) is migrated from a source server (20) to a destination server (10) and becomes a migrated VM (700f); An example of a storage migration function is an online volume migration function that migrates the content retained by a certain volume defined in a chassis to another volume without stopping by performing volume copying and switching the identification information in cooperation with switching of an access path (¶ 0087-0097); A system for migration is shown in FIG. 16. The migration controller 515 of the management computer migrates a virtual server 700a, which operates on the second physical server 20 (source physical server; virtual server migration source) to the first physical server 10 (destination physical server; virtual server migration destination) … (¶ 0160-0168)].
As to claim 4, Terayama in view of Suganthi teaches The storage system according to claim 1, wherein a plurality of storage pools formed from a plurality of logical nodes are provided respectively, and selecting one of the plurality of servers to be a failover destination comprises ensuring that a server, having no logical node belonging to the same storage pool as the at least one logical node being migrated, is selected as the failover destination [Suganthi -- as shown in figure 6a, where both appliances 100 and 200 have a failover detector (630) and a failover manager (610) to facilitate failover operation (640) between the two servers 100 and 200; Referring now to FIG. 6A, an embodiment of a system for maintaining operation of a multi-core appliance 200 upon failover is illustrated. In brief overview, FIG. 6A depicts a client 102 comprising a client info 120 operated by a user in communication with a primary network appliance 200. The primary appliance 200 comprises a plurality of cores 505A-N and a flow distributor 550. Core 505A of the primary appliance 200 further includes a policy engine 236, a failover manager 610, a propagator 620 and a failover detector 630 … Failover manager 610 may communicate with other appliances 200 randomly or on a predetermined frequency, such as every 1 micro second, 1 milli second or every 1 second. In some embodiments, failover manager 610 communicates with other appliances 200 upon occurrence of events, such as detection of failure of a core 505, failure of a component of an appliance 200, power outage or power interruption, software or hardware error, traffic overload, detection of a surge of network traffic or any other event which may trigger a failure of an appliance 200 or a failover … (¶ 0235-0239); Failover communication 640 may be any communication between the primary appliance 200 and the secondary appliance 200'. Failover communication 640 may be between a master core 505' of a secondary appliance 200' and a master core 505 of a primary appliance 200. Similarly, failover communication 640 may take place between any core of the secondary appliance 200' and any core of the primary appliance 200. In some embodiments, failover communication 640 includes communication relating operation or configuration of the primary appliance 200 used for maintaining operations performed on the network traffic traversing the primary appliance 200 … (¶ 0249-0252); The media for transferring data between the primary and primary and secondary nodes or devices may be SSF. SSF may be used for any connection mirroring functionality. Every core on the primary may establish a connection to a secondary node … (¶ 0321); Terayama -- as shown in figure 16, where the source storage apparatus (200) and the destination storage apparatus (100) are different].
As to claim 5, Terayama in view of Suganthi teaches The storage system according to claim 1, wherein the other server and the selected server belong to different storage pools [Terayama – as shown in figure 16, where the source storage apparatus (200) and the destination storage apparatus (100) are different; Suganthi – as shown in figure 6a].
As to claim 6, Terayama in view of Suganthi teaches The storage system according to claim 1, wherein each of the plurality of servers comprises a management unit configured to select the at least one logical node to be migrated and select the failover [Suganthi -- as shown in figure 6a, where both appliances 100 and 200 have a failover detector (630) and a failover manager (610) to facilitate failover operation (640) between the two servers 100 and 200; Referring now to FIG. 6A, an embodiment of a system for maintaining operation of a multi-core appliance 200 upon failover is illustrated. In brief overview, FIG. 6A depicts a client 102 comprising a client info 120 operated by a user in communication with a primary network appliance 200. The primary appliance 200 comprises a plurality of cores 505A-N and a flow distributor 550. Core 505A of the primary appliance 200 further includes a policy engine 236, a failover manager 610, a propagator 620 and a failover detector 630 … Failover manager 610 may communicate with other appliances 200 randomly or on a predetermined frequency, such as every 1 micro second, 1 milli second or every 1 second. In some embodiments, failover manager 610 communicates with other appliances 200 upon occurrence of events, such as detection of failure of a core 505, failure of a component of an appliance 200, power outage or power interruption, software or hardware error, traffic overload, detection of a surge of network traffic or any other event which may trigger a failure of an appliance 200 or a failover … (¶ 0235-0239); Failover communication 640 may be any communication between the primary appliance 200 and the secondary appliance 200'. Failover communication 640 may be between a master core 505' of a secondary appliance 200' and a master core 505 of a primary appliance 200. Similarly, failover communication 640 may take place between any core of the secondary appliance 200' and any core of the primary appliance 200. In some embodiments, failover communication 640 includes communication relating operation or configuration of the primary appliance 200 used for maintaining operations performed on the network traffic traversing the primary appliance 200 … (¶ 0249-0252); The media for transferring data between the primary and primary and secondary nodes or devices may be SSF. SSF may be used for any connection mirroring functionality. Every core on the primary may establish a connection to a secondary node … (¶ 0321); Terayama -- as shown in figure 16, where a target VM (700a) is migrated from a source server (20) to a destination server (10) and becomes a migrated VM (700f); A system for migration is shown in FIG. 16. The migration controller 515 of the management computer migrates a virtual server 700a, which operates on the second physical server 20 (source physical server; virtual server migration source) to the first physical server 10 (destination physical server; virtual server migration destination) … Subsequently, the administrator designates the migration destination physical server and, if necessary, the storage apparatus to the management computer 500 … (¶ 0160-0168)].
As to claim 7, Terayama in view of Suganthi teaches The storage system according to claim 6, wherein the management unit selects the logical node to be migrated and the failover destination server based on a load state of the at least one of the plurality of servers [Suganthi -- FIG. 2B is a block diagram of another embodiment of an appliance for optimizing, accelerating, load-balancing and routing communications between a client and a server (¶ 0027); Referring now to FIG. 2B, another embodiment of the appliance 200 is depicted. In brief overview, the appliance 200 provides one or more of the following services, functionality or operations: SSL VPN connectivity 280, switching /load balancing 284 … (¶ 0120); Terayama -- Furthermore, virtualization programs often have a virtual server migration function that migrates a virtual server to a different physical server. This migration is sometimes performed by the system administrator or is sometimes automatically performed by, for example, a load distribution function … (¶ 0020); A storage area in a layer at or below a logical volume manager of the storage stack 14a is managed as one volume (or physical disk drive). A multi-path driver controls a plurality of paths for the same volume and realizes load distribution or fail-over of disk access. A device driver or a port driver absorbs the difference between the storage apparatuses and the network adapters and enables access from an upper-level layer in the same manner by a READ/WRITE command regardless of the mounting form of such equipment in the server (¶ 0143); A system for migration is shown in FIG. 16. The migration controller 515 of the management computer migrates a virtual server 700a, which operates on the second physical server 20 (source physical server; virtual server migration source) to the first physical server 10 (destination physical server; virtual server migration destination) … Subsequently, the administrator designates the migration destination physical server and, if necessary, the storage apparatus to the management computer 500 … (¶ 0160-0168)].
As to claim 8, Terayama in view of Suganthi teaches The storage system according to claim 6, wherein the management unit selects a server for installing a logical node to be allocated to the storage pool based on an operation state of the storage pool [Terayama -- Subsequently, the administrator designates the migration destination physical server and, if necessary, the storage apparatus to the management computer 500. The migration controller 515 retains the designated content in the volume attachment design table 550. This table includes not only a field for the migration destination physical server, but also fields about the logical location and the network port; however, they may be calculated by the migration controller 515 in accordance with a specified algorithm or may be set by the administrator. The algorithm may be of the known content and may be an algorithm having the ability to judge whether or not the migration destination physical server and the migration destination storage apparatus have an unused capacity equivalent to a total capacity of required resources which is estimated by referring to the physical server information 553 with respect to at least the migration target virtual server (¶ 0163)].
As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentale over Terayama in view of Suganthi, and further in view of Zhao et al. (US Patent Application Publication 2020/0174840, hereinafter Zhao).
Regarding claim 9, Terayama in view of Suganthi does not teach the management unit determines the number of logical nodes operating per server based on a resource usage rate.
However, Terayama in view of Suganthi does teach load balancing among the servers [Suganthi -- FIG. 2B is a block diagram of another embodiment of an appliance for optimizing, accelerating, load-balancing and routing communications between a client and a server (¶ 0027); Referring now to FIG. 2B, another embodiment of the appliance 200 is depicted. In brief overview, the appliance 200 provides one or more of the following services, functionality or operations: SSL VPN connectivity 280, switching /load balancing 284 … (¶ 0120); Terayama -- Furthermore, virtualization programs often have a virtual server migration function that migrates a virtual server to a different physical server. This migration is sometimes performed by the system administrator or is sometimes automatically performed by, for example, a load distribution function … (¶ 0020); A storage area in a layer at or below a logical volume manager of the storage stack 14a is managed as one volume (or physical disk drive). A multi-path driver controls a plurality of paths for the same volume and realizes load distribution or fail-over of disk access. A device driver or a port driver absorbs the difference between the storage apparatuses and the network adapters and enables access from an upper-level layer in the same manner by a READ/WRITE command regardless of the mounting form of such equipment in the server (¶ 0143); A system for migration is shown in FIG. 16. The migration controller 515 of the management computer migrates a virtual server 700a, which operates on the second physical server 20 (source physical server; virtual server migration source) to the first physical server 10 (destination physical server; virtual server migration destination) … Subsequently, the administrator designates the migration destination physical server and, if necessary, the storage apparatus to the management computer 500 … (¶ 0160-0168)].
It is noted that load balancing may be reasonably considered as one form of resource usage rate, because a heavy load usually implies a higher resource usage.   
Further, Zhao specifically teaches a management unit determines the number of logical nodes operating per server based on a resource usage rate [Zhao -- In accordance with embodiments of the invention, systems and methods are provided to execute HPC tasks (e.g., deep learning model training process) in a distributed computing environment by decoupling the task execution flow and data processing flow in an out-of-bind manner. An orchestrated data pipeline is dynamically configured using different logical nodes to handle the data processing flow in a resource-efficient manner across the distributed computing environment … More specifically, in some embodiments, the data pipeline composition policies 274 provide information which specifies how to decouple and compose a data flow pipeline using different logical nodes, and how many instances of the logical nodes should be launched to compose the data flow pipeline … (¶ 0040-0051)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention for the management unit determines the number of logical nodes operating per server based on a resource usage rate, as demonstrated by Terayama in view of Suganthi by way of load balancing, or as demonstrated by Zhao by way of distributing task flow among a number of nodes, in order to accomplish distributed computing in a resource-efficient manner.
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentale over Terayama in view of Suganthi, and further in view of Sanakayala et al. (US Patent Application Publication 2018/0095845, hereinafter Sanakayala).
Regarding claim 3, Terayama in view of Suganthi does not teach when the other server recovers from the failure, the logical node is migrated from the selected server to the other server.
However, Sanakayala specifically teaches when the other server recovers from the failure, the logical node is migrated from the selected server to the other server [… Likewise, the storage manager manages failback operations from a site that was previously considered to be a failover destination back to the former source site, e.g., after the source data center recovers, after a failed over VM recovers, etc (¶ 0006)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention for the logical node is migrated from the selected server to the other server when the other server recovers from the failure, as demonstrated by Sanakayala, and to incorporate it into the existing scheme disclosed by Terayama in view of Suganthi, in order to balance the load among all servers.

	
Conclusion
7.	Claims 1-10 are rejected as explained above. 
8. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 15, 2021